Citation Nr: 1700310	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome (CTS) from June 1, 2007.  

2.  Entitlement to a rating in excess of 30 percent for right CTS from August 31, 2010.  

3.  Entitlement to a rating in excess of 40 percent for right CTS since October 30, 2015.  

4.  Entitlement to a rating in excess of 10 percent for left CTS from June 1, 2007.  

5.  Entitlement to a rating in excess of 20 percent for left CTS from August 12, 2014.  

6.  Entitlement to a rating in excess of 30 percent for left CTS from October 30, 2015.  

7.  Entitlement to a rating in excess of 20 percent for bilateral ankle gout prior to October 30, 2015.  

8.  Entitlement to a rating in excess of 60 percent for bilateral ankle gout since October 30, 2015.  

9.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to August 31, 2010.  

10.  Entitlement to service connection for residuals of a groin injury, to include right inguinal hernia repair.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July to September 1983, from June 1984 to April 1987, and from June 1990 to May 2007.  

These matters were previously remanded by the Board in December 2013.  There has been substantial compliance regarding the requested development, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers the right to compliance with remand orders); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall where there was substantial compliance with remand directives).  

Regarding the claim for a TDIU, the Veteran is in receipt of a 100 percent schedular rating from August 31, 2010, based on the combined effect of his service-connected disabilities.  The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16 (a).  Here, he is not seeking a TDIU rating or special monthly compensation based on a single disability and his total schedular rating includes the disabilities for which he is seeking TDIU.  As such, the TDIU claim is ultimately moot from August 31, 2010, and the Board has characterized the claim accordingly.  Bradley v. Peake, 22 Vet. App. 280 (2008).


FINDINGS OF FACT

1.  From June 1, 2007, right and left CTS were manifested by subjective complaints of numbness in the hands which affected activities; objective findings at the time of a November 2006 discharge examination included full range of motion, and no redness, swelling, or tenderness.  

2.  From August 31, 2010, CTS was manifested by subjective complaints of on-going numbness; nerve conduction studies showed "moderate" CTS on the right and "mild" CTS on the left.  

3.  From August 12, 2014, left CTS was manifested by subjective complaints of worsening numbness; nerve conduction studies reflected "mild" median neuropathy with the addition of "mild" chronic ulnar neuropathy at the left elbow.  

4.  From October 30, 2015, CTS was manifested by subjective complaints of worsening numbness with flare-ups, inhibited ability to grasp items, locking of fingers, and burning pain; objective findings included paresthesia, normal muscle strength, and decreased sensation in the hands and fingers.  

5.  Prior to May 15, 2008, bilateral ankle gout was manifested by subjective complaints of occasional left ankle pain but no documented or reported exacerbations.  

6.  From May 15, 2008, bilateral ankle gout was manifested by subjective complaints of nagging ankle pain with occasional difficulty walking; objective findings include exacerbations of symptoms.  

7.  Prior to August 31, 2010, the Veteran was not precluded from securing or following a substantially gainful occupation by reason of his service-connected disabilities.  

8.  Residuals of a right hernia were not shown in service and are not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right (major) CTS from June 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8515 (2016).  

2.  The criteria for a rating in excess of 30 percent for right (major) CTS from August 31, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8515 (2016).  

3.  The criteria for a rating in excess of 40 percent for right (major) CTS from October 30, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8515 (2016).  

4.  The criteria for a rating in excess of 10 percent for left (minor) CTS from June 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DCs 8513, 8515 (2016).  

5.  The criteria for a rating in excess of 20 percent for left (minor) CTS August 12, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DCs 8513, 8515 (2016).  

6.  The criteria for a rating in excess of 30 percent for left (minor) CTS from October 30, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DCs 8513, 8515 (2016).  

7.  The criteria for a rating in excess of 20 percent for bilateral ankle gout prior to May 15, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, DCs 5002, 5017 (2016).  

8.  The criteria for a 60 percent rating, but no higher, for bilateral ankle gout have been met from May 15, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, DCs 5002, 5017 (2016).  

9.  The criteria for a TDIU due to service-connected disabilities were not met prior to August 31, 2010.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016). 

10. Residuals of a right inguinal hernia were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Right and Left Carpal Tunnel Syndrome

The Veteran's CTS is rated under DC 8515 for paralysis of the median nerve.  Ratings are for mild, moderate, severe, and complete based on involvement of the major hand (in this case, the right side) or the minor hand (left).  The following ratings are applicable:

* mild incomplete paralysis warrants a 10 percent rating on both the major and minor sides; 
* moderate incomplete paralysis warrants 30 percent on the major side and 20 percent on the minor side; 
* severe incomplete paralysis warrants 50 percent on the major side and 40 percent on the minor side; and
* complete paralysis warrants 70 percent on the major side and 60 percent on the minor side. 

Complete paralysis of the median nerve contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened; and pain with trophic disturbances.

The Board has also considered DC 8513 for All Radicular Groups which warrants a 20 percent rating for mild incomplete paralysis of both the major and minor sides, 40/30 percent ratings respectively for major/minor sides for moderate incomplete paralysis, 70/60 percent ratings respectively for major/minor sides for severe incomplete paralysis, and 90/80 percent ratings respectively for major/minor sides for complete paralysis.

Ratings in Excess of 10 Percent Each for Right and Left CTS from June 1, 2007

The Veteran filed his claim as part of the pre-discharged program so the effective date of his disabilities is from June 1, 2007, the day after service separation.  Turning first to the pre-discharge examination dated in November 2006, he reported a history of mild bilateral CTS with ongoing tingling in his hands.  Physical examination revealed no redness, swelling, or tenderness on any aspect of his wrists, hands, or forearms, and complete range of motion in all directions at both wrist joints and all upper metacarpophalangeal joints.  The examiner diagnosed a history of mild bilateral CTS and the Veteran stated that his disability did not interfere with his routine work and recreational activities.  

Subsequently, in the March 2008 notice of disagreement (NOD), the Veteran reported ongoing numbness in his hands which inhibited physical activities including typing, shaving, and driving, and which at times was so severe so as to render his hands "completely useless."  In similar statements, both within his October 2008 VA Form 9 substantive appeal and in June 2009, he reported that his bilateral CTS was so severe that his hands would become "completely useless."  He noted that his hands become completely numb at night, that he had been prescribed bilateral wrist braces, and that physical tasks involving his hands required extended time and frequent breaks.  

Although the Veteran expressed subjective complaints of more severe symptoms, the Board has placed more probative weight on the objective findings of the November 2006 pre-discharge examination which found the bilateral CTS to be mild and without interference with his routine work and recreational activities.  This is consistent with the private and VA medical records which showed multiple medical treatment throughout 2007-2010, but no complaints related to CTS.  

For example, the Veteran underwent a sleep study in October 2007 and sought treatment for gout of the ankles on multiple occasions but at no time did he report a history of CTS.  Further, when he established care at a VA clinic in November 2008, he mentioned a past medical history of multiple medical problems but did not a history of CTS.  Next, in an extensive medical history and physical undertaken by a private physician in February 2009, CTS was not listed or assessed.  Moreover, in a May 2009 active problems list by VA, 12 different medical issues were list but not CTS.  VA treatment records do not make any mention of symptoms reasonably attributed to CTS until a March 2010 clinic note mentioning tingling in the hands but this was associated with neck pain.  

While the Veteran sought treatment for a myriad of medical problems since discharge from service, he never reported complaints related to the hands or wrists until 2010.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  On the one occasion where he did seek treatment for tingling of the hands, it was related to neck pain.

While the absence of medical treatment for CTS is not dispositive of the level of disability, where, as here, the Veteran sought treatment for a myriad of medical complaints but did not report CTS or any symptoms reasonably attributed to CTS, this is highly suggestive that he was not experiencing pertinent hand or wrist symptomatology during that time.  Therefore, the Board concludes that the objective evidence of record does not support a higher rating under DC 8513 or DC 8515 during this time period.  

Rating in Excess of 30 Percent for Right CTS from August 31, 2010

As noted above, the Veteran reported numbness in his hands in March 2010.  On August 31, 2010, he was referred for neurological evaluation of both arms after he complained of a 10-year history of numbness in his hands, worse at night and while working with his hands.  Nerve conduction velocity (NCV) and electromyography (EMG) testing showed chronic bilateral median neuropathies (CTS) at the bilateral wrists - "moderate" on the right and "mild" on the left.  The right ulnar nerve was normal, but the left ulnar nerve was not tested.  In November 2010, he underwent right median nerve decompression and microsurgical internal neurolysis at the right wrist and palm.  His rating for right CTS was increased to 30 percent effective the day of the neurological evaluation.  

The issue is whether he is entitled to a rating in excess of 30 percent for right CTS during this time period.  In an August 2012 VA examination, the Veteran reported daily symptoms including ongoing numbness and pain, with continued occasional decreased grip and difficulty working with tools.  Physical examination revealed mild intermittent pain and mild numbness of the bilateral upper extremities.  Muscle strength, reflex, and sensory testing were all normal, without atrophy or trophic changes.  The examiner identified the affected nerve as the median nerve bilaterally.  The Veteran did not report use of assistive devices, and his healed residual scars were not painful and/or unstable, or greater than 39 square centimeters in size.  The examiner concluded that the chronic bilateral median CTS was moderate on the right and mild on the left, without acute axonal loss bilaterally, and resulting functional impact on the Veteran's ability to work.  

In August 2014, the Veteran complained of worsening numbness, tingling, and pain in both hands and all fingers, worse on the right.  He had used wrist braces in the past without improvement.  A brief physical examination showed no clear weakness or atrophy in the hands.  NCV and EMG testing revealed moderate chronic median neuropathy at the right wrist (CTS) (unchanged from the prior August 2010 study) as well as mild chronic median neuropathy at the left wrist (CTS) (mildly improved from the prior August 2010 study).  The right ulnar nerve was also normal. 

Based on the evidence above, no more than moderate incomplete paralysis is shown for this period.  While the Veteran continued to complain of numbness and tingling, neurological testing revealed consistently "moderate" neuropathy.  Further, the evidence did not show deformity of the hands, atrophy of the muscle, or limitation of motion.  Also, as the ulnar nerve was normal on the right, a higher or separate rating under DC 8513 is not warranted.  Therefore, a higher rating for right CTS is not warranted for this period.

Rating in Excess of 20 Percent for Left CTS Since August 12, 2014

As reflected above, the left CTS was noted to be mild in the August 2010 and August 2012 medical records, even as the right CTS increased in severity to moderate.  While the right CTS was increased effective August 31, 2010, there was no basis to increase the left CTS at that time or in August 2012.  However, August 2014 neurological testing revealed mild chronic median neuropathy at the left wrist but also a new finding of mild chronic ulnar neuropathy at the left elbow.  Apparently, based on that finding, left CTS was increased to 20 percent under DC 8513 for all radicular groups.  The question is whether a higher rating is warranted for this period.  

Because the neurological testing is the most definitive evidence of the level of disability, the Board finds that the characterization of "mild" neuropathy of the median nerve in addition to a finding of "mild" neuropathy of the ulnar nerve is most consistent with a 20 percent rating under DC 8513 for "mild" incomplete paralysis of all radicular groups.  For this reason, a rating in excess of 20 percent for left CTS is not warranted for this period.

Ratings in Excess of 40 Percent for Right and 30 Percent for Left CTS 
Since October 30, 2015

In an October 2015 VA examination, the Veteran reported that his disability had gotten worse, including on-going numbness with flare-ups resulting in increased numbness, inhibited ability to grasp and pick up items, locking of fingers, and burning pain.  The examiner characterized the Veteran's paresthesia/dysesthesia and numbness as severe.  Muscle strength and reflex tests were normal, without atrophy, although the Veteran displayed decreased sensation in his hands and fingers.  

The examiner identified the affected nerves, including "moderate" incomplete paralysis bilaterally of the median nerve and "moderate" incomplete paralysis of the ulnar nerve bilaterally.  The Veteran reported occasional use of wrist splints as an assistive device, although he stated they did not seem to make a difference.  His residual scars were not painful and/or unstable, or greater than 39 square centimeters in size.  

Based on this examination, the rating was increased to 40 percent for right CTS and 30 percent for left CTS based on a "moderate" disability of all radicular groups under DC 8513.  As "severe" incomplete paralysis is not shown by the medical evidence for either the median or ulnar nerve, a higher rating is not warranted. 

The Board has considered the Veteran's lay statements regarding the ongoing severity of his bilateral CTS symptoms, including numbness and pain which render his hands "completely useless."  He is competent to report observable symptoms such as pain and numbness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that he attributes a level of severity to his symptoms, he lacks the medical expertise to do so.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, his statements are inconsistent with the medical evidence of record which documents that he maintained continued use of his hands.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Rather, the most probative evidence of record regarding the severity of bilateral CTS is the objective medical records discussed above, including VA examination reports and neurological testing which focused directly on the level of disability.  

Given the above, the Board concludes that that the preponderance of the evidence weighs against the Veteran's claims.  As such, there is no reasonable doubt to be resolved, and the appeals are denied.  

Bilateral Ankle Gout

The Veteran's gout is rated DC 5002 for atrophic rheumatoid arthritis.  Pursuant to DC 5002, ratings are assigned based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  The ratings for the active process are not combined with the residual ratings, and the higher evaluation is to be assigned.  Given that the service-connected gout has manifested throughout the appeal period as an active process, indicated by his increasingly severe symptoms which warrant staged ratings, the Board has properly limited its consideration to the rating criteria regarding gout rated by analogy to rheumatoid arthritis as an active process.  

When rating gout by analogy to rheumatoid arthritis as an active process under DC 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a maximum 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.

Turning first to the pre-discharge examination dated in November 2006, the Veteran reported on-going occasional ankle pain when he did not take prescribed medication.  Physical examination revealed no limp, no redness, swelling, or tenderness in either ankle, and complete range of motion in all directions at both ankle joints.  The diagnosis was bilateral ankle gout.  The Veteran reported that he was mildly inconvenienced with taking prescription medication every day and experienced occasional break through pain but his disability did not otherwise interfere with his daily routine.

In the March 2008 NOD, the Veteran reported that his bilateral ankle gout prohibited physical activity, including running and standing for extended periods of time, which drastically reduced his quality of life.  There was no other medical evidence until a private treatment record dated May 15, 2008.

The Board has weighed the Veteran's statements with the medical evidence of record and finds that no more than a 20 percent rating is warranted for the period from June 1, 2007, to May 15, 2008, on the basis that exacerbations were not shown, despite his assertions of limitation on physical activity.  Therefore, a higher rating is not warranted for this time period.

Nonetheless, a private treatment record from May 15, 2008, documents a flare up of his left ankle gout, with full range of motion, but nagging left ankle pain.  In July 2008, the Veteran noted that his gout flare-in May 2008 had required him to miss work and seek private medical care.  He further reported that he had several gout attacks per year, although he had not previously documented such attacks.  In his October 2008 VA Form 9 substantive appeal, he reiterated his statements from his previous NOD; he also again stated that he had several attacks of gout per year.  

October 2008 private treatment records document that the Veteran was seen for on-going left ankle pain and was given a refill of prescription medication.  November 2008 VA treatment records document on-going left ankle pain which resulted in occasional difficulty walking.  It was noted that his recurrent gouty attacks required prescription medication.  December 2008 private treatment records document an MRI which showed degenerative changes of the left ankle; in February 2009, this was assessed as degenerative joint disease (DJD).  In March 2009, he reported increased left ankle pain and the private physician noted his history of gouty arthritis and left ankle DJD.  

In March 2009, the Veteran reported that he had missed work due to gout flare ups in May 2008, October 2008, December 2008, and March 2009.  In June 2009, he reported that his bilateral ankle gout required continuous prescription medication which was extremely painful and which had resulted in incapacitating exacerbations between May 2008 and March 2009 (as previously stated), with additional probable exacerbations in the future.  He again noted that he was unable to run or stand, and reported that his left ankle would lock up at times, resulting in a complete loss of range of motion and mobility.  

VA treatment records from September 2009 document the Veteran's ongoing left ankle pain with resulting difficulty walking.  In October and November 2009, he reported a history of chronic ankle pain with occasional sudden pain that felt like catching in his left ankle.  There was no swelling, redness, or warmth upon examination.  The physician assessed impingement syndrome of the left ankle.  In December 2009, he underwent a left partial ankle synovectomy.  In April 2010, he reported right foot and heel pain, similar to his chronic gout pain; this was assessed as a gout flare and Achilles tendonitis with spurring.  

In an August 2012 VA examination, the Veteran reported that his bilateral ankle gout was primarily a condition with intermittent flare ups of pain in the ankle, with a feeling of locking and reduced range of motion, which occurred once every two to three months lasting one to two days and up to two weeks in duration.  During flare ups, he noted that he walked with a limp due to pain and reduced range of motion and had difficulty driving.  He noted his flare-ups occurred in either the right or left ankle but not both ankles at the same time.  

Physical examination revealed that his bilateral range of motion, including plantar flexion and dorsiflexion, was normal, without objective pain or additional loss in range of motion upon repetition.  There was no functional loss/impairment of the ankles, but localized tenderness/pain upon palpation.  Muscle strength was normal bilaterally, without ankylosis, and any related scars were not painful and/or unstable, or greater than 39 square centimeters in size.  The Veteran reported occasional use of a cane and functional impact on his ability to work, although the examiner stated that there were no specific limitations for physical or sedentary employment based on his gout condition, except for increased absenteeism during flares of gout with a loss of approximately fourteen days of work over the past twelve months.  

In an October 2015 VA examination, the Veteran reported that his gout had gotten worse.  The examiner noted that the disability required continuous over-the-counter medication.  There was reported anemia with impairment of health but no lost weight with impairment of health.  The examiner documented pain, limitation of motion, and severely incapacitating exacerbations four or more times per year (with a total duration of six weeks or more over the past twelve months).  The Veteran described his incapacitating exacerbations as including severe pain and extremely limited physical activity.  

There were no joint deformities, involvement of systems other than the joints, constitutional manifestations associated with active joint involvement which were totally incapacitating, or weight loss with anemia productive of severe impairment of health.  The Veteran's related scars were not painful and/or unstable, or greater than 39 square centimeters in size, and there were no other pertinent findings.  Finally, the examiner documented functional impact upon the Veteran's ability to work as an inability to stand or walk during a flare up and a need to elevate his feet.  

After a thorough review of the relevant evidence of record, including as discussed above, and resolving reasonable doubt in favor of the Veteran, the preponderance of evidence weighs in favor of a 60 percent rating for the period from May 15, 2008.  Notably, he has consistently reported that his flare up of gout have required him to miss work several times per year, beginning with a documented flare up and resulting private medical treatment on May 15, 2008.  Such statements are probative evidence, as his statements reflect symptoms capable of observation.  See Layno, 6 Vet. App. at 469.  

Additionally, the medical evidence of record corroborates that he has experienced on-going symptoms of gout and consistent flare-ups, including four separate flare ups (in May 2008, October 2008, December 2008, and March 2009) over a one-year period.  Moreover, at the most recent VA examination in October 2015, the examiner documented severely incapacitating exacerbations four or more times per year.  Therefore, a 60 percent rating is warranted.

However, a rating in excess of 60 percent is not warranted as neither the lay or medical evidence of record document that the Veteran's bilateral ankle gout has resulted in constitutional manifestations associated with active joint involvement which are totally incapacitating for any period on appeal.  Of note, the most recent VA examination in October 2015, which documented the most severe of the Veteran's symptoms, specifically noted that there were no constitutional manifestations or total incapacitation.  As such, an increased rating in excess of 60 percent is not warranted for any period on appeal.

Extraschedular Consideration

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, numbness, and tingling (CTS) and pain, limitation of motion, and exacerbations (gout), are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as nerve damage, muscle strength, and deformity (CTS) and pain, impairment of health, and incapacitating exacerbations (gout). Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned rating.  As was explained in the decision above, the criteria for an even higher rating were considered for gout, but the now-assigned 60 percent rating from May 2008 is most appropriate.

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

II. TDIU Prior to August 31, 2010

A TDIU rating may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  There are minimum rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

The unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  

Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran's combined rating for all of his service-connected disabilities is 90 percent from June 1, 2007; therefore, he meets the schedular criteria for a TDIU rating for the entire period on appeal.  See 38 C.F.R. § 4.16(a).  Notably, however, the record does not document that the service-connected disabilities rendered him completely unable to secure or follow a substantially gainful occupation prior to August 31, 2010.  Significantly, he remained employed in spite of his service-connected disabilities throughout the entire appeal period prior to August 31, 2010.  

Given the above, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities completely precluded his ability to secure or follow a substantially gainful occupation prior to August 31, 2010.  As such, there is no reasonable doubt to be resolved, and the appeal is denied.


III.  Service Connection for Residuals of Right Inguinal Hernia

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In addition to the laws and regulations governing service connection outlined above, a veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Moreover, "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Also relevant here, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has consistently reported that his claimed residuals of a right groin injury first had its onset as a right inguinal hernia during active service in 1985.  He has stated that he received medical care and a physical profile, and that his injury was aggravated during subsequent parachute jumps, although it went undiagnosed until a July 1988 physical.  

It should be noted that he underwent a right inguinal hernia repair in 1988 during a period when he was not on active duty.  Also of note, when he reenlisted in 1990, the Report of Medical Examination reflected a normal clinical evaluation of the abdomen and viscera, which included an assessment for hernia.  Therefore, although he underwent a hernia repair between his periods of service, when he entered his last and longest period (17 years) of active duty, he was sound for purposes of the presumptions of soundness and aggravation.  Thus, the issue is one of direct service connection rather than aggravation of a pre-existing disorder.

To that end, service treatment records consistently reflect a past medical history of the right inguinal hernia repair but also note that there were no complications or sequela from the same.  As noted, an August 1990 Report of Medical Examination reflected a normal clinical evaluation of the abdomen and viscera, which included hernias.  In a July 1993 Report of Medical History, the examiner stated that there was "no sequelae" from the 1988 right inguinal surgery.  In a September 1994 Report of Medical History, the examiner noted the hernia repair and indicated that there had been "no difficulties since then."

Similarly, in an October 1998 Report of Medical History, the examiner noted the right hernia repair in 1988 and indicated that there were no complications and no sequela.  The clinical assessment of his abdomen and viscera, including hernia, was normal.  In an August 2004 Report of Medical Examination, the abdomen and viscera (including hernia) were normal.  In sum, while the Veteran sought treatment for a myriad of medical problems while on active duty, the evidence does not show any complaints of, treatment for, or a diagnosis related to a right inguinal hernia or any symptoms reasonably attributed thereto.

Post-service treatment is similarly devoid of any complaints or symptoms related to a right inguinal hernia.  Over the years, the Veteran has sought treatment for a multitude of medical problems but the evidence does not show complaints of, treatment for, or a diagnosis related to a right inguinal hernia.  His current Active Problem List at VA includes over a dozen medical issues but does not reflect a diagnosis related to the right inguinal hernia.  Similarly, private treatment records do not reflect treatment for a right inguinal hernia or any symptoms reasonably attributed thereto.  

As noted above, service connection may only be granted for a current disability.  In this case, the evidence does not show residuals of a right inguinal hernia.  Although the Veteran underwent a right inguinal hernia repair prior to his last period of active duty, he entered service in 1990 sound.  Service treatment records do not show any symptoms associated with a right inguinal hernia and there is no current diagnosis or symptoms associated with a right inguinal hernia.  Therefore, the appeal is denied as no current disorder shown.  

IV. Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran's claims of entitlement to increased initial ratings arise from his disagreement with the initial ratings assigned following the grants of service connection for CTS and bilateral ankle gout.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's increased rating claims.  

With respect to the service-connection claim, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  However, the Veteran has had an adequate opportunity to participate in the adjudication of the claim by way of due process letters, a September 2008 statement of the case, and August 2013 and March 2016 supplemental statements of the case.  Moreover, the Board remanded the issue in December 2013 to provide the Veteran with an opportunity to submit additional evidence in support of the claim.  Consequently, the Board finds that the duty to notify has been satisfied.

The Veteran's TDIU claim was acknowledged within the prior December 2013 Board remand per Rice v. Shinseki, 22 Vet. App. 447 (2009).  To the extent that he has not been provided with specific notice regarding how to substantiate his TDIU claim, VA is not required to provide notice for a TDIU claim under Rice; moreover, he has not alleged any prejudicial error in this respect.  As such, the Board finds no error with respect to VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

Further, VA provided relevant examinations in August 2012 and October 2015.  The examinations and opinions are adequate regarding the Veteran's rating claims because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the medical history.  Moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, following the December 2013 Board remand, VA obtained additional information and treatment records regarding the rating claims.  As such, there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

The Veteran has not identified any additional relevant evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


ORDER

Service connection for residuals of a groin injury, to include right inguinal hernia repair is granted.

A rating in excess of 10 percent for right CTS from June 1, 2007, is denied 

A rating in excess of 30 percent for right CTS from August 31, 2010, is denied.  

A rating in excess of 40 percent for right CTS since October 30, 2015, is denied.

A rating in excess of 10 percent for left CTS from June 1, 2007, is denied.

A rating in excess of 20 percent for left CTS from August 12, 2014, is denied.

A rating in excess of 30 percent for left CTS from October 30, 2015, is denied.  

A rating in excess of 20 percent for bilateral ankle gout prior to May 15, 2008, is denied.  

A 60 percent rating, but no more, for bilateral ankle gout since May 15, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits. 

A TDIU prior to August 31, 2010 is denied.  

Service connection for residuals of a right inguinal hernia is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


